

LEASEHOLD PURCHASE AND SALE AGREEMENT




THIS LEASEHOLD PURCHASE AND SALE AGREEMENT (this "Agreement") is made and
entered into as of October 8, 2007 (the “Effective Date”) by and between KENMORE
ROHNERT, LLC, a Delaware limited liability company (“Seller”), and CONSOLIDATED
AMUSEMENT THEATRES, INC., a Nevada corporation (“Buyer"), with reference to the
following facts:


A.           Seller is the tenant under the lease described on Exhibit A
attached hereto (the "Lease"), which Lease relates to those certain premises
located in Rohnert Park, California, as more particularly described in the Lease
(the "Leased Premises").


B.           Seller is the sublandlord under the sublease described on Exhibit B
attached hereto (the “Sublease”) with Pacific Theatres Exhibition Corp., a
California corporation (“Pacific”), pursuant to which Seller subleases the
entire Leased Premises to Pacific.


C.           Buyer is party to that certain Asset Purchase and Sale Agreement of
even date (the “Asset Purchase Agreement”) by and between Buyer and Reading
International, Inc., a Nevada corporation (“RDI”), on the one hand, and Pacific,
Consolidated Amusement Theatres, Inc., a Hawaii corporation, Michael Forman and
Christopher Forman, on the other hand. Capitalized terms used but not defined
herein shall have the respective meanings given them in the Asset Purchase
Agreement.


C.           Subject to the terms and conditions of this Agreement, Seller
desires to sell, transfer, convey and assign to Buyer, and Buyer desires to
purchase, accept and assume from Seller, all of the right, title and interest of
Seller in, to and under the “Property” (as defined in Section 1.1 below).


NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants, agreements, representations and warranties herein contained, the
parties hereby agree as follows:


1.           Purchase and Sale of Assets; Assumption of Liabilities.


1.1           Purchase of Assets.  Upon the terms and subject to the conditions
hereinafter set forth, at the “Closing” (as defined in Section 8.1 hereof),
Seller shall sell, transfer, convey and assign to Buyer, and Buyer shall
purchase from Seller, and assume certain liabilities with respect to, all right,
title and interest of Seller (a) as tenant in, to and under the Lease (the
“Leasehold Interest”), and (b) as sublandlord in, to and under the Sublease (the
“Subleasehold Interest” and, with the Leasehold Interest, the “Property”).


1.2           Assumed Liabilities.  Effective as of the Closing Date, Buyer
shall assume any and all liabilities and obligations of Seller as tenant under
the Lease and as

 
1

--------------------------------------------------------------------------------

 

sublandlord under the Sublease, in each case, which accrue on or after the
Closing Date (the “Assumed Liabilities”).  Except for the Assumed Liabilities
and except as otherwise specifically set forth in any of the other “Transaction
Documents” (as defined in Article 11), Buyer is not assuming any other
liabilities or obligations of Seller.  The obligations and covenants of Buyer
set forth in this Section 1.2 and elsewhere in this Agreement shall survive the
Closing indefinitely.


1.3           Assignment by Buyer.  Subject to Section 7.1.1 below, Buyer shall
have the right to assign its right to take title at Closing the Property to a
wholly-owned direct or indirect subsidiary of Buyer (the “Buyer Sub”); provided,
however, that no such assignment shall relieve Buyer of its obligations under
this Agreement (including, without limitation, Section 1.2 and Article 10
hereof) or any of the other “Transaction Documents” (as defined in Article 11).
Buyer shall provide Seller with written notice of such election and the identity
of the Buyer Sub at least ten (10) days prior to the Closing Date.


1.4           Exchange.  Seller intends to transfer its obligations to sell the
Property to a “qualified intermediary,” as defined in Treasury Regulation Sec.
1.1031(k)-1(g)(4)(iii), for the purpose of effecting an exchange qualifying
under Sec. 1031 of the “Code” (as defined in Article 11).  Buyer agrees to such
assignment, if made, and further agrees that it will execute promptly
acknowledgement of its receipt of notice of such assignment delivered to Buyer
by Seller.  Buyer and Seller agree that any such assignment shall not affect the
representations, warranties and other obligations of the parties under this
Agreement or Buyer’s title to the Property, except that the Purchase Price,
adjusted as provided herein, shall be paid to the assignee identified in such
notice.  Buyer further agrees to cooperate with Seller and to execute such other
documents reasonably requested by Seller to effect such exchange, so long as
Buyer incurs no cost, expense or liability (other than its own attorneys’ fees
and costs incurred in reviewing, negotiating and executing such documents) as a
result of such cooperation.  It is understood that, subject to the performance
of Buyer’s obligations under this Agreement, Buyer shall have no responsibility
for the proposed exchange, and makes no representations or warranties as to
whether any transaction effectuated by Seller, in fact, will accomplish Seller’s
tax objectives.


2.           Purchase Price.


2.1           Purchase Price.  The purchase price for the Leasehold Interest
shall be Seven Million Eight Hundred Thousand Dollars ($7,800,000), which shall
be subject to adjustment and reimbursement as hereinafter provided (the
"Purchase Price").  Buyer shall pay the Purchase Price to Seller in full
concurrently with the Closing by wire transfer of immediately available funds to
an account or accounts designated by Seller not less than two (2) “Business
Days” (as defined in Article 11) prior to the Closing Date.


2.2           Adjustments to Purchase Price.  The Purchase Price shall be
subject to adjustment at the Closing as follows:

 
2

--------------------------------------------------------------------------------

 

2.2.1                      Prepaid Expenses, Prorations and Deposits.  The
Purchase Price shall be increased or decreased as required to effectuate the
proration of expenses  and receipts (other than those adjusted pursuant to
Section 2.2.2), including any prepaid expenses and receipts, if any, under the
Lease and the Sublease to be borne pursuant to this Agreement by Seller prior to
the Closing Date and by Buyer on or after the Closing Date.  Without limiting
the generality of the foregoing, all expenses incurred by the tenant under the
Lease, including, without limitation, rent (other than “Percentage Rent” (as
defined in Section 2.2.2 below)), utility charges, insurance charges, common
area operating expenses, real, excise and personal property “Taxes” (as defined
in Article 11) and assessments levied against the Leased Premises, promotional
fund expenses, use Taxes, deposits under the Lease or the Sublease, and similar
prepaid and deferred items, in each case to the extent relating to the Lease or
the Sublease, shall be prorated between Buyer and Seller in accordance with the
principle that Seller shall be responsible for all expenses, costs, and
liabilities, and shall be entitled to all receipts, allocable to the period
ending prior to the Closing Date, and Buyer shall be responsible for all
expenses, costs, liabilities and obligations, and shall be entitled to all
receipts, allocable to the period on or after the Closing Date.


2.2.2                      Manner of Determining Adjustments. The Purchase
Price, taking into account the adjustments and prorations pursuant to this
Section, will be determined finally in accordance with the following procedures:


2.2.2.1  Seller shall prepare and deliver to Buyer not later than five (5)
Business Days before the Closing Date an itemized preliminary settlement
statement (the “Preliminary Settlement Statement”) which shall set forth
Seller’s good faith estimate of the adjustments to the Purchase Price in
accordance with Section 2.2.1 hereof.


2.2.2.2  If Seller and Buyer have not agreed upon a final settlement statement
on or before the Closing Date, then Seller and Buyer shall cooperate in good
faith to finalize such settlement statement as soon as practicable after the
Closing; provided, however, the parties shall use such Seller’s good faith
estimated adjustments to the Purchase Price as set forth in the Preliminary
Settlement Statement delivered pursuant to Section 2.2.2.1 above for purposes of
determining the amount of any estimated adjustment to the Purchase Price paid by
Buyer to Seller at Closing.  If Seller and Buyer have not agreed upon a final
settlement statement on or before the Closing Date, not later than sixty (60)
days after the Closing Date, Buyer shall deliver to Seller a statement (the
“Buyer Adjustment Statement”) setting forth, in reasonable detail, its
determination of the adjustments to the Purchase Price and the calculation
thereof and reminding Seller of the thirty (30) day response period set forth in
Section 2.2.2.3.  If Buyer fails to deliver the Buyer Adjustment Statement to
Seller within the sixty (60) day period specified in the preceding sentence,
Seller’s determination of the adjustments to the Purchase Price as set forth in
the Preliminary Settlement Statement shall be conclusive and binding on the
parties as of the last day of the sixty (60) day period.

 
3

--------------------------------------------------------------------------------

 

2.2.2.3  If Seller disputes Buyer’s determination of the adjustments to the
Purchase Price, it shall deliver to Buyer a statement notifying Buyer of such
dispute within thirty (30) days after its receipt of the Buyer Adjustment
Statement.  If Seller notifies Buyer of its acceptance of the Buyer Adjustment
Statement, or if Seller fails to deliver its statement within the thirty (30)
day period specified in the preceding sentence, Buyer’s determination of the
adjustments to the Purchase Price as set forth in the Buyer Adjustment Statement
shall be conclusive and binding on the parties as of the earlier of the date of
notification of such acceptance or the last day of the thirty (30) day period,
and the appropriate party shall promptly pay to the other party in immediately
available funds the amount of any such adjustment.


2.2.2.4  Seller and Buyer shall use good faith efforts to resolve any dispute
involving the determination of any adjustments to the Purchase Price, and each
party shall afford the other party and its representatives reasonable access to
all appropriate books, records and statements relating to the subject matter of
the  adjustments to the Purchase Price contemplated by this Section 2.2 for such
purpose.  If the parties are unable to resolve the dispute within sixty (60)
days after Buyer delivers the Buyer Adjustment Statement to Seller, Seller and
Buyer jointly shall designate an independent accounting firm that has, or a
movie theater executive who has, consistent and recent experience in real
property matters similar to those involving the Property (the “Designated
Arbitrator”) to resolve the dispute.  If, for any reason, the parties are unable
to agree upon the Designated Arbitrator within seventy-five (75) days after
Buyer delivers the Buyer Adjustment Statement to Seller, or the Designated
Arbitrator fails or refuses to accept such engagement within fifteen (15) days
after the parties’ written request therefor, Seller and Buyer shall jointly
designate the Los Angeles office of PriceWaterhouseCoopers (the “Replacement
Arbitrator”) to resolve the dispute.  If the Replacement Arbitrator fails or
refuses to accept such engagement, in either case within fifteen (15) days after
the parties’ written request therefor, either Seller or Buyer may thereafter
petition the Superior Court of Los Angeles County, California for the
appointment of an independent accounting firm to act as the Replacement
Arbitrator and resolve the dispute. Absent fraud or manifest error, (a) the
Designated Arbitrator’s or Replacement Arbitrator’s, as applicable, resolution
of the dispute shall be final and binding on the parties, (b) subject to Section
2.3, the appropriate party shall promptly pay to the other party in immediately
available funds the amount of any such adjustment, and (c) a judgment may be
entered in any court of competent jurisdiction if such amount is not so
paid.  Any fees and costs of the Designated Arbitrator or Replacement Arbitrator
shall be split equally between the parties.


2.3           Payment of Adjustments to and Reimbursements of the Purchase
Price.  If, pursuant to Section 2.2, it is determined after the Closing Date
that Buyer shall be obligated to pay any amounts to Seller, then Buyer shall
make such payments in full to Seller within ten (10) days after such amount is
finally determined to be due.  Conversely, if, pursuant to Section 2.2, it is
determined after the Closing Date that Seller shall be obligated to pay any
amounts to Buyer, then Seller shall make such payments in full to Buyer within
ten (10) days after such amount is finally determined to be due.

 
4

--------------------------------------------------------------------------------

 
 


2.4           Late Interest.  If any amount payable pursuant to the provisions
of this Article 2 is not paid within ten (10) days after such amount is finally
determined to be due, such amount shall thereafter accrue interest until paid in
full at an annual rate equal to the lesser of the “prime” interest rate as
announced by The Wall Street Journal from time to time during such period plus
2%, or the maximum interest rate permitted by applicable law.


2.5           Survival.  The parties’ respective obligations under this Article
2 shall survive the Closing.


3.           Representations and Warranties of Seller.


                      3.1           Representations and Warranties of
Seller.  Seller hereby represents and warrants to Buyer as follows:


3.1.1                      Organization.  Seller is a limited liability company
duly organized, validly existing and in good standing under the laws of the
State of Delaware.  Seller has all requisite power to own, lease and license its
properties and assets and to carry on its business in the manner and in the
places where such properties and assets are owned, leased, licensed or operated
or such business is conducted.


3.1.2                      Authority.  Subject to the terms of any consent
provisions of the Lease, Seller has full right, power and authority to enter
into this Agreement and to perform its obligations hereunder. The entry into and
performance of this Agreement have been duly authorized by all necessary action
on the part of Seller in accordance with its governing documents and applicable
law.  This Agreement constitutes, and each other document, instrument and
agreement to be entered into by Seller pursuant to the terms of this Agreement
will constitute, a valid agreement binding upon and enforceable against Seller
in accordance with its terms (except as limited by bankruptcy or similar laws or
the availability of equitable remedies).


3.1.3                      Consents.  The execution, delivery and performance by
Seller of this Agreement, and all other agreements, instruments or documents
referred to herein or contemplated hereby, do not require the consent, waiver,
approval, license or authorization of any Person (other than the consent of
First Republic Bank (or any successor-in-interest of First Republic Bank) if and
to the extent that the Nondisturbance and Attornment Agreement dated as of July
1, 1998 by and among Bishop & Bishop Land, LLC, Pacific and First Republic Bank
remains in effect) or public authority which has not been obtained or provided
for in this Agreement and do not and will not contravene or violate (with or
without the giving of notice or the passage of time or both), the governing
documents of Seller, any other contract or agreement to which Seller is a party
or by which Seller is bound or any judgment, injunction, order, law, rule or
regulation applicable to Seller. Seller is not a party to, or subject to or
bound by, any judgment, injunction or decree of any court or governmental
authority which may restrict or interfere with the performance of this
Agreement, or such other agreements, instruments and documents.

 
5

--------------------------------------------------------------------------------

 
 


3.1.4                      The Lease and the Sublease.   Exhibit A sets forth a
true, complete and accurate description of the Lease (including all amendments,
extensions, renewals, ground or master lessor consents, and existing
non-disturbance and attornment agreements with respect thereto), and Exhibit B
sets forth a true, complete and accurate description of the Sublease (including
all amendments, extensions, renewals, ground or master lessor consents, and
existing non-disturbance and attornment agreements with respect
thereto).  Subject to the terms of the Lease and the Sublease, Seller has, and
on the Closing Date will have, a valid leasehold interest in the Lease free and
clear of any “Liens” (as defined in Article 11) other than (a) “Permitted Liens”
(as defined in Article 11), (b) so-called “non-monetary” Liens, including,
without limitation, any ground or underlying leases, easements, parking
agreements, reciprocal easement agreements, conditions, covenants and
restrictions, restrictive covenants, development or similar agreements, zoning
limitations and other restrictions imposed by any “Governmental Authority” (as
defined in Article 11), or any other matter which a survey of the Leased
Premises or a review of the public records regarding the Leased Property would
show, whether created by or in the name of Seller or any other party, or (c) any
other Liens, whether “monetary” or “non-monetary” Liens, created by or in the
name of any Person other than Seller or any “Affiliate” (as defined in Article
11) of Seller, including, without limitation, by any fee owner or ground lessor
under the Lease.  True, complete and accurate copies of the Lease and the
Sublease have been delivered or otherwise made available to Buyer through
Seller’s Affiliate’s data site operated by Merrill Corporation (the “Data
Site”), and such Lease and Sublease set forth the entire agreement and
understanding between the parties thereto with respect to the leasing and
occupancy (or, as applicable, subleasing and occupancy) of the Leased
Premises.  The Lease and the Sublease are each in full force and effect against
Seller and are valid and binding against Seller and, to Seller’s Knowledge, the
applicable landlord or subtenant thereunder.  Neither Seller nor, to Seller’s
Knowledge, the landlord under the Lease or Pacific under the Sublease is in
default under the Lease or the Sublease, as applicable, nor has any event
occurred or failed to occur or any action been taken or not taken which, with
the giving of notice, the passage of time or both would mature into or otherwise
become a default under the Sublease or the Lease by Seller or, to Seller’s
Knowledge, the landlord or Pacific thereunder.  The landlord under the Lease is
not an Affiliate of Seller, but Pacific is an Affiliate of Seller.  Except for
the Sublease, Seller has not subleased, licensed or otherwise granted any
“Person” (as such term is defined in Article 11) the right to use or occupy the
Leased Premises or any portion thereof and, except for the Sublease, Seller is
in exclusive possession of the Leased Premises. To Seller’s Knowledge, there is
no pending or threatened condemnation of any part of any Leased Premises by any
“Governmental Authority” (as such term is defined in Article 11).


3.1.5                      Litigation.  To Seller’s Knowledge, there are no
actions, suits, claims, proceedings, hearings, disputes or investigations
currently pending or threatened in writing at any time after January 1, 2005,
before any Governmental Authority or that would come before any arbitrator,
brought by or against Seller involving, affecting or relating to the Property,
including, without limitation, any labor, employment or Tax-related actions,
suits, claims, proceedings, hearings, disputes or
 
 
6

--------------------------------------------------------------------------------

 
 
investigations.  Seller is not subject to any order, writ, assessments,
judgment, award, injunction or decree of any Governmental Authority relating to
the Property.


3.1.6.                      Certain Tax Matters.  Seller is not a “foreign
person” within the meaning of Code Section 1445(f) or a “foreign partner” within
the meaning of Code Section 1446.  No part of the Property is “tax-exempt use
property” within the meaning of Code Section 168(h).


3.1.7                      Affiliate Transactions.  Except for the Sublease, (a)
Seller is not a party to any contract or arrangement with, or indebted, either
directly or indirectly, to any of its Affiliates in connection with any part of
the Property, and (b) none of Seller’s Affiliates own any asset, tangible or
intangible, which is used in and material to the operation of any part of the
Property.


3.1.8                      Brokerage.  Except with respect to the engagement of
Lazard Freres & Co. LLC by Affiliates of Seller, Seller has not employed any
broker, finder or agent or has incurred or will incur any obligation or
liability to any broker, finder or agent with respect to the transactions
contemplated by this Agreement, and all fees and expenses payable in connection
with the engagement of Lazard Freres & Co. LLC will be paid by such Affiliates
of Seller.


3.1.9                      Development Projects.  Neither Seller nor any
Affiliate of Seller is bound by any agreement or commitment regarding the
development, construction or operation of any proposed development that is
currently contemplated to include a commercial motion picture theater in any
part of the “Territory” (as defined in Article 12 below).  For purposes of this
Agreement, the “Territory” means all property which is located within a radius
of ten (10) miles from 555 Rohnert Park Expressway, Rohnert Park, California.


3.2           Knowledge.    Where any representation or warranty contained in
this Agreement is expressly qualified by reference “to Seller’s Knowledge,” “to
the Knowledge of Seller,” or any similar language, it refers to the actual
knowledge of Neil Haltrecht (Executive Vice President of Pacific), Nora Dashwood
(Executive Vice President and Chief Operating Officer of Pacific), Jay Swerdlow
(Executive Vice President of Pacific), Ira Levin (Executive Vice President and
General Counsel of Pacific), Joe Miraglia (Director of Staff Operations of
Pacific), and Terri Shimohara (Vice President, Human Resources of Pacific), in
each case after due inquiry.


3.3           “As Is” Purchase. BUYER ACKNOWLEDGES THAT AS A MATERIAL CONDITION
OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, BUYER IS ACQUIRING THE
PROPERTY ON AN “AS IS, WHERE IS” BASIS EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN
THIS AGREEMENT.  EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THERE ARE NO
WARRANTIES, EXPRESS, IMPLIED OR STATUTORY, INCLUDING, BUT NOT LIMITED TO,
REPRESENTATIONS AS TO THE PHYSICAL OR OTHER CONDITION OF THE LEASE, THE LEASED
PREMISES OR ANY OTHER PORTION OF THE PROPERTY, OR IMPLIED WARRANTIES OF

 
7

--------------------------------------------------------------------------------

 

MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, WITH RESPECT TO THE LEASE,
THE LEASED PREMISES OR ANY OTHER PORTION OF THE PROPERTY. BUYER HAS MADE AND
AGREES TO MAKE A THOROUGH AND CAREFUL EXAMINATION OF THE LEASE, THE LEASED
PREMISES AND ALL OTHER PORTIONS OF THE PROPERTY AND WILL ASSURE ITSELF THAT THE
LEASE, THE LEASED PREMISES AND THE ALL OTHER PORTIONS OF THE PROPERTY ARE
SUITABLE FOR BUYER’S INTENDED PURPOSE.  IF THE CLOSING OCCURS, AND SUBJECT TO
THE SPECIFIC AND EXPRESS REPRESENTATIONS AND WARRANTIES CONTAINED HEREIN, (A)
BUYER SHALL BE DEEMED TO HAVE ACCEPTED THE LEASE, THE LEASED PREMISES AND ALL
OTHER PORTIONS OF THE PROPERTY WITH AND SUBJECT TO ALL DEFECTS AND DEFICIENCIES,
AND (B) BUYER EXPRESSLY ASSUMES THE RISK THAT SUBSEQUENT EVENTS OR UNDISCOVERED
OR UNKNOWN CONDITIONS COULD MAKE ALL OR PART OF THE LEASE, THE LEASED PREMISES
OR ANY OTHER PORTION OF THE PROPERTY UNSUITABLE FOR BUYER’S INTENDED PURPOSES.


3.4           Release.  As a material inducement to Seller to enter into and
perform its obligations under this Agreement, Buyer, on behalf of itself and all
of its successors, assigns, Affiliates and representatives, hereby releases and
discharges Seller and its Affiliates, and their respective officers, directors,
shareholders, partners, members, managers, employees, agents, attorneys and
representatives, and successors and assigns, from any and all claims, demands,
liabilities, obligations, expenses (including attorneys' fees), causes of
action, suits and rights, whether now known or unknown, suspected or
unsuspected, which exist, existed or may exist or have existed at any time now
or in the future and arising out of or relating to the physical condition of the
Property, including, without limitation, in connection with any compliance or
non-compliance by Seller or any other party with the ADA or any similar state or
local law, or arising from the presence of any “Hazardous Materials” (as defined
in Article 11) or the Property’s or any party’s compliance with any
“Environmental Laws” (as defined in Article 11); provided, however, that the
foregoing release shall not apply to any claim to the extent arising from (a)
the breach of any express covenant, representation or warranty by Seller under
this Agreement or (b) fraud committed by Seller or any Affiliate of Seller.  The
foregoing release extends to, and Buyer hereby waives and relinquishes, all of
its rights under Section 1542 of the California Civil Code and any similar law
or rule of any other jurisdiction.  California Civil Code Section 1542 provides:


"A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor."


3.5           Updating of Schedules.  Seller shall, from time to time, prior to
the Closing, update the Schedules to this Agreement, or create any new schedules
revising its representations and warranties, if after the Effective Date Seller
learns of new exceptions to the representations and warranties set forth in this
Agreement (together, the "Updated Schedules"), and promptly deliver such Updated
Schedules to Buyer.  If any Updated Schedule reflects or describes a “Material
Adverse Effect” (as defined in Article 11) from
 
 
8

--------------------------------------------------------------------------------

 


the conditions previously described in the representations and warranties,
then Buyer may, at its option, upon written notice thereof to Seller, within ten
(10) Business Days of Buyer's receipt of an Updated Schedule, terminate
this Agreement upon notice to Seller.  If Seller's representations and
warranties were true and correct when made, then Buyer's sole remedy in the
event of the receipt of an Updated Schedule shall be to terminate this
Agreement in accordance with the foregoing sentence (or to proceed with the
Closing).  If the then scheduled Closing Date would occur prior to the end of
the ten (10) Business Days period set forth in this Section 3.5, the delivery of
any Updated Schedule shall postpone the Closing Date to the date which is ten
(10) Business Days after Buyer’s receipt of the Updated Schedule.


4.           Representations and Warranties of Buyer.  Buyer hereby represents
and warrants to Seller as follows:


4.1           Organization.  Buyer is a corporation duly organized, validly
existing and in good standing under the laws of the State of Nevada.  Buyer has
all requisite power to own, lease and license its properties and assets and to
carry on its business in the manner and in the places where such properties and
assets are owned, leased, licensed or operated or such business is conducted.


4.2           Authority.  Buyer has full right, power and authority to enter
into this Agreement and to perform its obligations hereunder. The entry into and
performance of this Agreement has been duly authorized by all necessary action
on the part of Buyer in accordance with its governing documents and applicable
law, and this Agreement constitutes, and each other document, instrument and
agreement to be entered into by Buyer pursuant to the terms of this Agreement
will constitute, a valid agreement binding upon and enforceable against Buyer in
accordance with its terms (except as limited by bankruptcy or similar laws or
the availability of equitable remedies).


4.3           Consents.  The execution, delivery and performance by Buyer of
this Agreement, and all other agreements, instruments and documents referred to
or contemplated herein or therein do not require the consent, waiver, approval,
license or authorization of any Person (other than the landlord under the Lease
and any lenders having Liens on the Leased Premises) or public authority which
has not been obtained and do not and will not contravene or violate (with or
without the giving of notice or the passage of time or both) the governing
documents of Buyer or any judgment, injunction, order, law, rule or regulation
applicable to Buyer. Buyer is not a party to, or subject to or bound by, any
judgment, injunction or decree of any court or Governmental Authority or any
lease, agreement, instrument or document which may restrict or interfere with
the performance by Buyer of this Agreement, or such other leases, agreements,
instruments and documents.


4.4           Financial Condition. Buyer is a newly formed entity, created for
the purpose of effectuating the transactions contemplated by this Agreement.  On
the Closing Date and after giving effect to the transactions contemplated by
this Agreement, (a) Buyer will have shareholders’ equity (determined in
accordance with “GAAP” (as
 
 
9

--------------------------------------------------------------------------------

 


defined in Article 11)) of not less than Twenty Million Dollars ($20,000,000),
(b) the assets of Buyer shall include all right, title and interest of the
tenant under the lease for “RDI’s” (as defined in Section 13.16 below) movie
theater in Manville, New Jersey (the “Manville Theater”), and (c) Buyer will not
have indebtedness for borrowed money in excess of the aggregate amount of
Fifty-Five Million Dollars ($55,000,000).  Attached hereto as Schedule 4.4 are
(i) a true and complete summary of the material terms of the Lease for the
Manville Theater, and (ii) Theater Level Cash Flow Reports for the Manville
Theater for RDI’s fiscal year ended December 31, 2006 and for the eight-month
period ended August 31, 2007 (collectively, the “Manville P&Ls”).  The Manville
P&Ls present fairly in all material respects the results of operations for the
Manville Theater, along with circuit revenue and expenses allocated to such
theater based on attendance, for the periods referred to therein.  RDI maintains
its books and records in accordance with GAAP applied on a consistent basis, and
the Manville P&Ls were prepared from and are consistent with such books and
records, except that the Manville P&Ls exclude certain financial statements and
lack the footnote disclosures that are required for GAAP.


4.5           Brokerage.  Except in connection with the “Financing” (as defined
in Section 7.4.2 below), Buyer has not employed any broker, finder or agent or
has incurred or will incur any obligation or liability to any broker, finder or
agent with respect to the transactions contemplated by this Agreement.  Any such
obligation or liability in connection with the Financing shall be borne solely
by Buyer or RDI.


5.           Conditions Precedent to Buyer's Obligations.  Buyer's obligations
under this Agreement are subject to the fulfillment of each of the conditions
set forth in this Article 5 at or before the Closing, subject, however, to the
right of Buyer to waive any one or more of such conditions in whole or in part
(provided that no such waiver shall be implied or binding upon Buyer unless
given in writing).


5.1           Performance by Seller.  Seller shall have timely performed and
complied with in all material respects all agreements and conditions required by
this Agreement to be performed and complied with by Seller on or prior to the
Closing Date, including, without limitation, delivery to Buyer of the “Seller
Deliveries” (as defined in Section 9.3 below) in accordance with Section 8.3
below.


5.2           Accuracy of Representation and Warranties.  The representations
and warranties herein of Seller shall be true and correct in all material
respects as of the Closing Date (except to the extent any such representation or
warranty is qualified by materiality, in which case such representation or
warranty shall be true in all respects).


5.3           No Injunctions.  No order shall have been entered in any action or
proceeding before any Governmental Authority, and no preliminary or permanent
injunction by any court of competent jurisdiction shall have been issued and
remain in effect, which would have the effect of making the consummation of the
transactions contemplated by this Agreement illegal; provided, however, that if
any such action, proceeding or injunction exists as a result of the wrongful
action or omission to act of

 
10

--------------------------------------------------------------------------------

 
 
Buyer or any of Buyer’s Affiliates, the same shall be an event of default by
Buyer under this Agreement.
 


5.4           HSR Act.  All required filings under Section 7A of the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (the "HSR
Act"), shall have been completed and all applicable time limitations under the
HSR Act shall have expired without a request for further information by the
relevant federal authorities under such Act, or in the event of such a request
for further information, the expiration of all applicable time limitations under
the HSR Act shall have occurred without the objection of such federal
authorities.


6.           Conditions Precedent to Seller's Obligations.  Seller's obligations
under this Agreement are subject to the fulfillment of each of the conditions
set forth below in this Article 6 at or before the Closing, subject, however to
the right of Seller to waive any one or more such conditions in whole or in part
(provided that no such waiver shall be implied or binding upon Seller unless
given in writing).


6.1           Performance by Buyer.  Buyer shall have timely performed and
complied with in all material respects all agreements and conditions required by
this Agreement to be performed and complied with by Buyer on or prior to the
Closing Date, including, without limitation, delivery to Seller of the “Buyer
Deliveries” (as defined in Section 9.2 below) in accordance with Section 8.2
below.


6.2           Accuracy of Representations and Warranties.  The representations
and warranties herein of Buyer shall be true and correct in all material
respects as of the Closing Date (except to the extent any such representation or
warranty is qualified by materiality, in which case such representation or
warranty shall be true in all respects).


6.3           No Injunctions.  No order shall have been entered in any action or
proceeding before any Governmental Authority, and no preliminary or permanent
injunction by any court of competent jurisdiction shall have been issued and
remain in effect, which would have the effect of making the consummation of the
transactions contemplated by this Agreement illegal; provided, however, that if
any such action, proceeding or injunction exists as a result of the wrongful
action or omission to act of Seller or any of Seller’s Affiliates, the same
shall be an event of default by Seller under this Agreement.


6.4           HSR Act.  All required filings under Section 7A of the HSR Act
shall have been completed and all applicable time limitations under the HSR Act
shall have expired without a request for further information by the relevant
federal authorities under such Act, or in the event of such a request for
further information, the expiration of all applicable time limitations under the
HSR Act shall have occurred without the objection of such federal authorities.


7.           Covenants.

 
11

--------------------------------------------------------------------------------

 
 
7.1           Commercially Reasonable Efforts.
 
7.1.1                      Upon the terms and subject to the conditions of this
Agreement, the parties hereto will use commercially reasonable efforts to take,
or cause to be taken, all actions and to do, or cause to be done, all things
necessary, proper or advisable consistent with applicable law to consummate and
make effective in the most expeditious manner practicable the transactions
contemplated by the Transaction Documents, including, without limitation,
obtaining any authorizations, consents, orders or approvals of any Person or
Governmental Authority that may be or become necessary in connection with the
execution, delivery or performance of a party’s obligations
hereunder.  Notwithstanding the foregoing, neither Seller nor Buyer shall be
required to pay consideration or grant any rights, guarantee or concession to
any third party or to modify in any material manner the terms of the Lease in
order to obtain any such consent or approval or any such release; provided,
however, that if Buyer elects to cause a Buyer Sub to take an assignment of any
of Seller’s right, title or interest under, or assume any of Seller’s
obligations under, the Lease, and the landlord’s consent is required under any
such Lease, Buyer shall offer to provide a guarantee to the landlord of all of
such assumed obligations concurrently with Seller’s initial submission to such
landlord of request for such consent.


7.1.2                      Buyer shall use its commercially reasonable efforts
and Seller shall use its commercially reasonable efforts to cooperate fully to
obtain promptly all such authorizations, consents, orders and approvals required
to be obtained in connection with the transactions contemplated hereby. Without
limiting the generality of the foregoing, to the extent such filing is required
by the HSR Act, Seller and Buyer agree that each shall prepare and file a
notification and report form pursuant to the HSR Act as soon as practicable
after the Effective Date, but in no event later than ten (10) days after the
Effective Date.  If a filing is made under the HSR Act, Seller and Buyer each
also agree to request early termination in such filing and respond with
reasonable diligence and dispatch to any request for additional information made
in response to such filing.  All filing fees associated with complying with the
HSR Act shall be borne 50% by Seller and 50% by Buyer.


7.1.3                      Notwithstanding the provisions of Section 7.1.2, with
respect to the assignment of the Lease from Seller to Buyer, Seller, at its cost
and expense, shall use its commercially reasonable efforts, and Buyer, at its
cost and expense, shall use its commercially reasonable efforts to cooperate
fully with Seller:


(a) to obtain promptly from the landlord under the Lease and all other
appropriate parties any consent required to be obtained in connection with (i)
such assignment and (ii) the grant to the lenders under the Financing of Liens
on the tenant’s interest in the Lease and other consents, estoppels and
approvals required as conditions precedent to the closing of the Financing
(collectively, the “Leasehold Mortgages”); provided, however, that Buyer shall
bear any expenses attributable to obtaining the Leasehold Mortgages.  In
connection therewith, Buyer agrees promptly to provide all financial and other
information and background materials regarding Buyer, its
 
 
12

--------------------------------------------------------------------------------

 


Affiliates and their respective senior management, and such lenders, which the
landlord or any other appropriate party under the Lease may reasonably request
in connection with such party’s evaluation of Seller’s request for consent to
any such assignment or grant of any such Leasehold Mortgage.  Buyer also agrees
to make its and its Affiliates’ senior management reasonably available to such
parties for this purpose.  Buyer hereby acknowledges that, in those cases where
no party’s consent is required for the assignment of the Lease to Buyer or to
the grant to the lenders under the Financing of a Leasehold Mortgage with
respect to such Lease, Seller may elect to send notices to the landlord and/or
all other appropriate parties, rather than requests for consents, which notices
describe the transaction contemplated by this Agreement, and some of which
notices seek the “acknowledgment” of such landlord and such other parties to the
assignment of the Lease; and


(b)           to obtain releases of Seller’s and its Affiliates’ liability under
the Lease.


With respect to the matters described in this Section 7.1.3, Seller may elect at
any time to shift to Buyer primary responsibility for obtaining the consents and
agreements under this Section by so notifying Buyer in writing.  Thereafter,
Buyer shall, at Seller’s expense as provided above, use its commercially
reasonable efforts to accomplish the matters described in this Section, and
Seller shall use its commercially reasonable efforts to cooperate fully with
Buyer.  The parties agree that, if the landlord or any other party is presented
with a combined request to consent to the assignment of the Leasehold Interest
hereunder and the grant of a Leasehold Mortgage with respect to such Leasehold
Interest refuses, without explanation, to provide the consents requested, or it
is not otherwise reasonably apparent from such party’s response to such combined
request whether such landlord would have consented to the assignment of the
Leasehold Interest if such request had not been accompanied by a request for a
Leasehold Mortgage, it shall be presumed that such refusal was attributable only
to the request for consent to the Leasehold Mortgage for purposes of determining
whether the condition precedent set forth in Section 5.4 of the Asset Purchase
Agreement has been satisfied; provided, however, that Buyer shall be entitled to
rebut such presumption by requiring Seller to present to such party a separate
request for consent to assignment of the Leasehold Interest only, and if such
party fails for any reason to provide such consent to assignment it shall be
deemed a failure of the condition precedent set forth in Section 5.4 of the
Asset Purchase Agreement.


7.1.4                      In no event shall Buyer or any Affiliate of Buyer be
required to increase the equity capital of Buyer or to contribute any assets to
Buyer, or (except as otherwise provided in Section 7.1.1 above) to provide any
guarantee or other credit enhancement to or for the benefit of Buyer, in order
to obtain any consent contemplated by this Section 7.1.1.


7.2           Access to Properties and Records.  From and after the Effective
Date through the Closing Date or the earlier termination of this Agreement,
Seller shall afford to Buyer, and to the accountants, counsel and
representatives of the Buyer, upon

 
13

--------------------------------------------------------------------------------

 

reasonable prior notice, reasonable access during normal business hours
throughout the period prior to the Closing to the Leased Premises and, during
such period, shall furnish promptly to Buyer all other information concerning
the Property and its personnel as such parties may reasonably
request.  Notwithstanding anything in this Section to the contrary, no access
pursuant to this Section 7.2 shall unreasonably interfere with Seller’s or
Pacific’s conduct of its business at the Leased Premises.  Buyer shall notify
Seller in writing of any material breach of this provision known to it and shall
afford Seller a reasonable opportunity to cure any such breach.


7.3           Seller’s Operations Prior to the Closing.  From and after the
Effective Date until the Closing, Seller (a) shall not sell, transfer, assign,
dispose of or grant any Lien on, or permit to be sold, transferred, assigned,
disposed of or encumbered, all or any material part of the Property as the same
shall be constituted on the Effective Date, except to the extent that any such
Lien will be removed at or prior to the Closing; (b) shall not enter into any
lease, contract or commitment or incur any liabilities or obligations in
connection with the Property, except for leases, contracts, commitments,
liabilities or obligations that will not bind Buyer or the Property after the
Closing; (c) shall not release, waive or compromise any of its rights with
respect to, the Lease without the prior written consent of Buyer, which consent
shall not be unreasonably withheld, conditioned or delayed to the extent such
proposed action occurs in the ordinary course of its business consistent with
past practice and which is reasonably expected to be without Material Adverse
Effect upon the value or utility of the Property; and (d) shall not, directly or
indirectly, destroy or otherwise dispose of any books, records or files relating
to the Lease or the Property, other that in the ordinary course of business,
generally consistent with past practice.


7.4            Cooperation.


7.4.1                      Generally.  Each party shall provide the other with
such cooperation as may reasonably be requested, at the expense of the
requesting party (unless the requesting party is to be indemnified with respect
thereto, in which case such cooperation shall be given at the expense of the
indemnifying party), in connection with the defense of any third party
litigation relating to the subject matter of this Agreement.  Additionally,
until March 31, 2010, Seller shall make available to Buyer’s independent
accountants such information and documentation regarding the Property to the
extent such information and documentation is reasonably required in connection
with an audit by such independent accountant of Buyer’s financial statements or
the preparation of financial disclosure required under applicable Federal
securities laws, including an audit of acquired businesses as required by 17 CFR
§ 210.3-05, and allow Buyer’s independent accountants to make and retain copies
of such information and documentation, provided that (a) such information and
documentation is then in the possession or control of Seller or Seller’s
Affiliates, and (b) so long as Buyer’s independent accountant does not require
that such information or documentation be obtained directly from Seller, such
information and documentation is not otherwise in the possession or control of
Buyer, any of Buyer’s Affiliates or such independent accountant, or is not
otherwise reasonably available from another source to Buyer or such independent
accountant.  Seller also
 
 
14

--------------------------------------------------------------------------------

 
 
agrees to make its and its Affiliates’ senior management reasonably available to
Buyer and its accountants for this purpose.

7.4.2                      Cooperation with respect to Buyer’s Financing.  Buyer
hereby represents and warrants to Seller that (a) it has obtained a written
commitment letter and related term sheet from a financially responsible
institution, true and correct copies of which have been furnished to Seller, for
debt financing to be used by Buyer to fund a portion of the Purchase Price (the
“Financing”), and (b) said commitment letter and related term sheet are in full
force and effect, and Buyer has performed all of its obligations thereunder
required to be performed on or prior to the Effective Date.  Prior to the
Closing Date, Seller agrees promptly to provide all financial and other
information and materials regarding the Property as reasonably requested by
Buyer or its accountants from time to time in connection with the preparation of
audited financial statements of the “Purchased Assets” and the “Business” (each
as defined in the Asset Purchase Agreement) for the twelve (12) months ended
June 30, 2005, 2006 and 2007, respectively, and unaudited financial statements
for the most recent practicable interim period subsequent to June 30, 2007 and
prior to the Closing Date.  Seller also agrees to make its and its Affiliates’
senior management reasonably available to Buyer and its accountants for this
purpose.  Subject to Seller’s performance of its obligations under this
Section 7.4.2, the completion of said financial statements shall not be a
condition precedent to the obligations of Buyer under this Agreement, and Seller
shall not be in breach or default of its obligations under this Section 7.4.2 if
such audited financial statements are not completed for any reason by any
particular date so long as Seller has cooperated with Buyer and its accountants
as required by this Section 7.4.2.  Seller agrees that, effective upon the
Closing, Buyer’s accountants shall be released for the benefit of Buyer and RDI
from any and all obligations of confidentiality that it may owe to Seller or its
Affiliates only to the extent they relate to the Property.


7.5           Delivery of Information; Delivery of Mail and Assets; Collection
of Accounts Receivable. After the Closing Date, each of the parties hereto shall
cause their personnel to provide the other party with financial accounting, Tax,
and similar information reasonably necessary to prepare Tax returns and other
filings relating to the Lease and to finalize the prorations and adjustments
called for by Section 2.2 hereof.  Seller agrees that it will promptly deliver
to Buyer any mail or other communications received by Seller on or after the
Closing Date pertaining to the Property and any cash, checks or other
instruments of payment to which Seller is not entitled.  Buyer agrees that it
will promptly deliver to Seller any mail or other communications received by
Buyer on or after the Closing Date pertaining to Seller's operations, properties
or other affairs of Seller, any cash, checks or other instruments of payment to
which Buyer is not entitled, and any other assets or properties of Seller.


7.6           Post-Closing Covenants of Buyer.


7.6.1                      Maintenance of Insurance.  Buyer agrees that from and
after the Closing Date, Buyer shall at all times maintain in complete force and
effect, in accordance with the requirements of the Lease, all policies of
insurance required by the
 
 
15

--------------------------------------------------------------------------------

 


Lease to be maintained by the tenant. Buyer shall deliver to Seller executed
copies of certificates of insurance evidencing the foregoing on the Closing
Date. New certificates shall be delivered promptly whenever policies are renewed
or new policies are written. As often as any such policy shall expire or be
terminated, a renewal or additional policy shall be procured and maintained by
Buyer in like manner and to like extent, and new certificates thereof shall be
delivered to Seller. All policies of insurance maintained by Buyer pursuant to
the requirements of the Lease shall contain a provision that the company issuing
said policy will give Seller not less than ten (10) days' notice in writing in
advance of any cancellation or lapse of the effective date or any reduction in
the amounts of insurance. In the event that Buyer fails to comply with any of
the requirements of this Section 7.6.1, and Buyer fails to cure such
non-compliance within ten (10) days of delivery of notice thereof from Seller,
Seller may obtain any and all policies of insurance required to comply with
tenant's obligations under the Lease, and Buyer shall immediately pay to Seller
any and all costs reasonably incurred by Seller in connection with obtaining and
maintaining such insurance.


7.6.2                      Amendment of Lease; Exercise of Options; Waiver of
Rights.  Without Seller’s prior written consent (which consent may not be
unreasonably withheld or delayed), until the earlier of the date on which (a)
Seller and all of Seller’s Affiliates are no longer liable on or are released
from any further liability under the Lease, or (b) Buyer delivers to Seller (i)
an audited balance sheet for Buyer showing a net worth (calculated in accordance
with GAAP) of at least $50,000,000, and (ii) an audited income statement for
Buyer showing a ratio of indebtedness to “Theater Level Cash Flow” (as defined
in Article 11) for all theaters then operated by Buyer of 5.5-to-1 or less,
Buyer shall not (x) exercise any option to extend or renew the term of the Lease
if, as of the date on which Buyer proposes to exercise any such option, the
theater operated pursuant to the Lease has Theater Level Cash Flow in the most
recently completed calendar year of less than $200,000, or (y) amend or modify
the Lease to eliminate or materially change, or otherwise waive or forfeit, any
material rights or privileges of the tenant under the Lease.


7.7           Destruction of Books, Records and Files.  If, after the Closing,
Seller or any of its Affiliates proposes to destroy or otherwise dispose of any
books, records or files relating to the Property (but not including any
financial reports or other information regarding the Property to the extent such
financial reports or other information is integrated into financial reports or
other information regarding the operations generally of Seller or such
Affiliate), Seller shall deliver prior notice thereof to Buyer and Buyer shall
have a period of sixty (60) days from receipt of such notice to deliver notice
to Seller of its desire to take possession of such books, records or files, in
which event Seller shall deliver to Buyer possession of such books, records or
files at the earliest practicable date.  Seller shall not destroy or otherwise
dispose of such books, records or files prior to the end of such sixty (60) day
period.
 
8.           Closing.


                      8.1           Closing Date.  Subject to the satisfaction
(or waiver by Buyer or Seller as provided therein) of the conditions precedent
in Articles 5 and 6 hereof, the
 
 
16

--------------------------------------------------------------------------------

 


transactions contemplated by this Agreement shall be consummated at a closing
(the “Closing”) at the offices of Weissmann Wolff Bergman Coleman Grodin &
Evall, LLP, 9665 Wilshire Boulevard, Ninth Floor, Beverly Hills, California
90212.  The Closing shall occur on the date which is the first Friday occurring
after the date which is sixty-five (65) days after the Effective Date (the
“Scheduled Closing Date”).  If the Closing does not occur on the Scheduled
Closing Date by reason of the failure of any condition precedent set forth in
Article 5 or 6 hereof (a “Non-Satisfied Condition Precedent”), the party in
whose favor the Non-Satisfied Condition Precedent exists shall have the right to
extend the Scheduled Closing Date until the date which is the second Friday
occurring after the date on which the Non-Satisfied Condition Precedent is
satisfied or waived.  Notwithstanding the foregoing, this Agreement shall
automatically terminate if the Closing shall not have occurred on or before the
date which is the first Friday which is more than one hundred twenty-five (125)
days after the Effective Date (the “Outside Closing Date”).  Notwithstanding
anything to the contrary contained herein, nothing herein shall be deemed to
excuse or waive any breach or default by either party of its obligations under
this Agreement.  The date of the Closing is sometimes referred to herein as the
"Closing Date."  The Closing shall be effective as of 8:00 a.m. (local time) on
the Closing Date.


8.2           Deliveries by Buyer. At the Closing, Buyer shall deliver to Seller
the following (collectively, the "Buyer Deliveries"):


8.2.1                      Payment of Purchase Price.  Immediately available
funds in an amount equal to the Purchase Price paid to and received by Seller.


8.2.2                      Assignment and Assumption of Lease and
Sublease.  Duly executed and, where necessary, acknowledged counterparts of the
Assignment and Assumption of Lease and Sublease by and between Buyer and Seller
in substantially the form of Exhibit C attached hereto (the “Assignment and
Assumption of Sublease”).


8.2.3                      Buyer’s Closing Certificate.  A duly executed
certificate, dated as of the Closing Date, to the effect that the conditions
specified in Sections 6.1 and 6.2 have been satisfied in accordance with the
terms and provisions hereof.


8.2.4                      Additional Deliveries.  Such additional documents,
instruments and agreements, signed and properly acknowledged by Buyer, if
appropriate, as may be necessary to comply with Buyer's obligations under this
Agreement.


8.3           Deliveries by Seller.  At the Closing, Seller shall deliver to
Buyer all of the following (collectively, the "Seller Deliveries"):


8.3.1                      Assignment and Assumption of Lease and
Sublease.  Duly executed and, where necessary, acknowledged counterparts of the
Assignment and Assumption of Lease and Sublease.

 
17

--------------------------------------------------------------------------------

 
 


8.3.2                      Seller’s Closing Certificate.  A duly executed
certificate, dated as of the Closing Date, to the effect that the conditions
specified in Sections 5.1 and 5.2 have been satisfied in accordance with the
terms and provisions hereof.


8.3.3                      Additional Deliveries.  Such additional documents,
instruments and agreements, signed and properly acknowledged by Seller, if
appropriate, as may be necessary to comply with Seller's obligations under this
Agreement.


8.4           Closing Costs.  Buyer and Seller shall each pay 50% of all
documentary transfer, excise or similar Taxes, if any, payable in connection
with the transactions contemplated by this Agreement.  Buyer and Seller shall
each bear their own legal and accounting costs and fees. Buyer and Seller shall
each pay 50% of all sales and similar Taxes payable in connection with the
transactions contemplated by this Agreement.


8.5           Possession.  Subject to the terms of the Sublease, possession of
the Leased Premises shall be delivered to Buyer on the Closing Date; provided,
however, that Seller shall deliver possession of all files for the Lease within
five (5) Business Days after the Closing Date.


9.           Termination.  Notwithstanding anything to the contrary contained
herein, this Agreement may be terminated at any time before the Closing (a) by
mutual consent of Seller and Buyer; (b) by Buyer, upon written notice to Seller,
if Seller has breached any representation, warranty, covenant or agreement, such
breach has had, either individually or in the aggregate, a Material Adverse
Effect, and such breach is either not capable of being cured prior to the
Closing or, if such breach is capable of being cured, is not so cured within ten
(10) days of notice by Buyer to Seller of such breach; or (c) by Seller, upon
written notice to Buyer, if Buyer has breached any representation, warranty,
covenant or agreement, and such breach is either not capable of being cured
prior to the Closing or, if such breach is capable of being cured, is not so
cured within ten (10) days of notice by Seller to Buyer of such breach.  If this
Agreement is terminated, this Agreement shall become null and void and have no
further force or effect, and no party hereto (or any of such party’s Affiliates,
directors, officers, agents or representatives), shall have any liability or
obligation hereunder; provided, however, that (i) the letter agreement dated as
of January 15, 2007 by and among Pacific, Consolidated and RDI (the
“Confidentiality Agreement”) shall remain in full force and effect, (ii) each
party shall bear its own fees and expenses incurred in connection with the
negotiation and documentation of this Agreement and the Transaction Documents,
and (iii) notwithstanding the foregoing, but subject to the terms of Article 10
below, termination of this Agreement shall not release any party from any
liability for any breach by such party of any of its representations,
warranties, covenants or agreements contained in this Agreement prior to such
termination.


10.           Indemnification.

 
18

--------------------------------------------------------------------------------

 
 


10.1           Indemnification by
Buyer.                                                                Subject to
the terms of this Article 10, Buyer shall indemnify and hold Seller, its
Affiliates and their respective employees, officers, directors, members,
managers, shareholders, agents, contractors, attorneys and representatives
(collectively, the “Seller Indemnified Parties”) harmless from and against, and
agrees to promptly defend any Seller Indemnified Party from and reimburse any
Seller Indemnified Party for, any and all any and all liabilities, demands,
claims, actions, causes of action, costs, damages, deficiencies, Taxes,
penalties, fines and other losses and expenses, whether or not arising out of a
claim made by any third party, including all interest, penalties, reasonable
attorneys’ fees and expenses, and all amounts paid or incurred in connection
with any action, demand, proceeding, investigation or claim by any third party
(including any Governmental Authority) (“Losses”) which such Seller Indemnified
Party may at any time suffer or incur, or become subject to, as a result of or
in connection with:


10.1.1                      any untruth or inaccuracy in any representation or
warranty of Buyer or any Buyer Sub contained in this Agreement or in any other
Transaction Document; provided, however, that for purposes of determining an
untruth or inaccuracy in any such representation or warranty for purposes of
this Section 10.1.1, the representations and warranties of Buyer that are
limited or qualified by references to “material” or “materiality” or “Material
Adverse Effect” or similar qualifications shall be construed as if they were not
limited or qualified by such qualifications.


10.1.2                      any failure of Buyer or any Buyer Sub duly to
perform or observe any term, provision, covenant, agreement or condition
contained in this Agreement or the other Transaction Documents to be performed
or observed by Buyer or such Buyer Sub; or


10.1.3                      any claim or cause of action by any party arising on
or after the Closing Date against any Seller Indemnified Party (including,
without limitation, any claim or cause of action arising from the failure to
obtain any required consents or approvals, including, without limitation,
consents or approvals from any party, to the assignment of the Lease to Buyer)
with respect to the Property, the obligations of Seller assumed by Buyer or an
Buyer Sub under this Agreement (including the Assumed Liabilities) or any of the
other Transaction Documents, including any default by Buyer or any Buyer Sub
under the Lease arising on or after the Closing Date.


10.2           Indemnification by Seller.    Subject to the terms of this
Article 10, Seller shall indemnify and hold the Buyer, its Affiliates and their
respective employees, officers, directors, members, managers, shareholders,
agents, contractors, attorneys and representatives (collectively, the “Buyer
Indemnified Parties”) harmless from and against, and agrees to promptly defend
any Buyer Indemnified Party from and reimburse any Buyer Indemnified Party for,
any and all Losses which such Buyer Indemnified Party may at any time suffer or
incur, or become subject to, as a result of or in connection with:

 
19

--------------------------------------------------------------------------------

 
 
10.2.1                      any untruth or inaccuracy in any representation or
warranty of Seller contained in this Agreement or in any other Transaction
Document; provided, however, that for purposes of determining an untruth or
inaccuracy in any such representation or warranty for purposes of this Section
10.2.1, the representations and warranties of Seller that are limited or
qualified by references to “material” or “materiality” or “Material Adverse
Effect” or similar qualifications shall be construed as if they were not limited
or qualified by such qualifications.


10.2.2                      any failure of Seller duly to perform or observe any
term, provision, covenant, agreement or condition contained in this Agreement or
the other Transaction Documents to be performed or observed by the Seller; or


10.2.3                      except as otherwise provided by and subject to the
terms of Sections 3.3 and 3.4 above, any claim or cause of action by any party
arising on or after the Closing Date against any Buyer Indemnified Party with
respect to the obligations of Seller retained by Seller under this Agreement or
any of the other Transaction Documents, including any default by Seller under
the Lease arising prior to the Closing Date or any failure of Seller to satisfy
any of its liabilities other than the Assumed Liabilities.


10.3           Notification and Defense of Claims.


10.3.1                      A party entitled to be indemnified pursuant to
Section 10.1 or 10.2 (the “Indemnified Party”) shall promptly notify the party
or parties liable for such indemnification (the “Indemnifying Party”) in writing
of any claim, action, lawsuit, proceeding, investigation or demand which the
Indemnified Party has determined has given or could give rise to a right of
indemnification under this Agreement; provided, however, that a failure to give
prompt notice or to include any specified information in any notice will not
affect the rights or obligations of any party hereunder except and only to the
extent that, as a result of such failure, any party which was entitled to
receive such notice was prejudiced as a result of such failure.  Subject to the
Indemnifying Party’s right to defend in good faith third party claims as
hereinafter provided, the Indemnifying Party shall satisfy its obligations under
this Section 10 within thirty (30) days after the receipt of written notice
thereof from the Indemnified Party.


10.3.2                      If the Indemnified Party shall notify the
Indemnifying Party of any claim or demand pursuant to Section 10.3.1, and if
such claim or demand relates to a claim or demand asserted by a third party
against the Indemnified Party, the Indemnifying Party shall have the right to
defend any such claim or demand asserted against the Indemnified Party.  The
Indemnified Party shall have the right to participate in the defense of any such
claim or demand at its own expense.  Without limiting the generality of the
foregoing, the Indemnified Party shall not be entitled to indemnification for
any fees or costs of defending any such claim or demand unless and until the
Indemnifying Party elects not to assume the defense of such claim or
demand.  The Indemnifying Party shall notify the Indemnified Party in writing,
as promptly as possible (but in any case five (5) Business Days before the due
date for the answer or response to
 
 
20

--------------------------------------------------------------------------------

 


a claim) after the date of the notice of claim given by the Indemnified Party to
the Indemnifying Party under Section 10.3.1 of its election to defend any such
third party claim or demand.  So long as the Indemnifying Party is defending in
good faith any such claim or demand asserted by a third party against the
Indemnified Party, the Indemnified Party shall not settle or compromise such
claim or demand without the prior written consent of the Indemnifying Party
(which consent may be granted or withheld in the Indemnifying Party’s sole and
absolute discretion), and the Indemnified Party shall make available to the
Indemnifying Party or its agents all records and other material in the
Indemnified Party’s possession reasonably required by it for its use in
contesting any third party claim or demand.  In the event the Indemnifying Party
elects to defend such claim or action, the Indemnifying Party shall have the
right to settle or compromise such claim or action without the consent of the
Indemnified Party, provided that the terms of the settlement or compromise
impose no additional obligations on the Indemnified Party with respect to the
subject matter of the claim or demand for which the Indemnifying Party has not
agreed to indemnify the Indemnified Party.


10.4           Survival of Representations and Warranties.  The representations
and warranties of the parties contained in this Agreement and the other
Transaction Documents, shall survive the Closing until March 31, 2009, except
that the representations and warranties set forth in Sections 3.1.1, 3.1.2,
3.1.4 (second, third, and penultimate sentences only), and 3.1.6 shall survive
until the applicable statute of limitations has run (the “Survival
Period”).  Notwithstanding any other provision to the contrary, no party shall
be required to indemnify, defend or hold harmless any other party pursuant to
Section 10.1.1 or 10.2.1, unless the Indemnified Party has asserted a claim with
respect to such matters within the Survival Period.


10.5           Characterization of Payments. Any payments made pursuant to this
Article 10 shall be treated for all Tax purposes as adjustments to the Purchase
Price and no party or any of its Affiliates shall take any position on a Tax
return or in any proceeding with any taxing authority contrary to such
treatment, unless otherwise required by law.


10.6           Limitations.  Notwithstanding anything to the contrary contained
in this Agreement or in any of the other Transaction Documents, the parties’
respective indemnification obligations under this Agreement shall be subject to
the limitations contained in this Section 10.6. 


10.6.1                      Buyer shall not be required to indemnify, defend or
hold harmless any Seller Indemnified Party, and Seller shall not be required to
indemnify, defend or hold harmless any Buyer Indemnified Party, for any
inaccuracy in or breach of a representation or warranty pursuant to Section
10.1.1 or 10.2.1, as applicable, the aggregate amount of all such Losses of the
Seller Indemnified Parties or the Buyer Indemnified Parties, respectively,
exceeds an aggregate amount equal to $81,250 (the “Deductible”), after which
event the Seller Indemnified Parties or the Buyer Indemnified Parties, as
applicable, shall be entitled to recover for all Losses in excess of the
Deductible, subject to the other terms of this Agreement; provided, however,
that the
 
 
21

--------------------------------------------------------------------------------

 
 
limitations set forth in this Section 10.6.1 shall not apply to Losses resulting
from or arising in connection with any breach of the representations and
warranties of Seller under Sections 3.1.9 hereof.
 
10.6.2                      Buyer shall not be required to indemnify, defend or
hold harmless the Seller Indemnified Parties, and Seller shall not be required
to indemnify, defend or hold harmless the Buyer Indemnified Parties, for Losses
in excess of an aggregate amount equal to 100% of the Purchase Price; provided,
however, that the foregoing limitation shall not apply to (a) the payment of the
Purchase Price by Buyer to Seller, (b) any indemnification pursuant to any of
Sections 10.1.3 or 10.2.3, as applicable, or (c) any indemnification arising out
of a breach by Seller of its representation and warranty in Sections 3.1.4
(second, third, and penultimate sentences only) above.


10.6.3                      The parties agree, for themselves and on behalf of
their respective Affiliates, successors and assigns, that with respect to each
indemnification obligation under this Agreement or any of the other Transaction
Documents, the amount of any Losses shall be reduced by the amount, if any, of
any federal, state or local income Tax benefit realized or any insurance
proceeds received.
 
10.6.4                      The parties agree that, except as otherwise
expressly provided elsewhere in this Agreement or in any other Transaction
Document, the indemnification provisions of this Article 10 shall be the sole
and exclusive remedy for any breach of or inaccuracy in any representation,
warranty, covenant or agreement contained in this Agreement or in any of the
other Transaction Documents; provided, that either party shall be entitled to
seek specific performance of the other party’s obligation to close the
transaction contemplated by this Agreement.
 
10.6.5                      No Indemnified Party shall seek or be entitled to,
or accept payment of, any award or judgment for consequential, incidental,
special, indirect or punitive damages or lost profits suffered by such
Indemnified Party, whether based on statute, contract, tort or otherwise, and
whether or not arising from the Indemnifying Party’s sole, joint or concurrent
negligence, strict liability or other fault.


10.6.6                      Seller shall have no indemnification obligation
hereunder to the extent any Losses arose out of or resulted from the inaccuracy
of any representation or warranty of Seller, and Buyer or any Affiliate of Buyer
had actual knowledge of such inaccuracy prior to the execution and delivery of
this Agreement by Buyer.  For purposes of this Section, the term “actual
knowledge” means the actual knowledge of any one or more of John Hunter, Andrzej
Matyczynski, or S. Craig Tompkins.  Additionally, Buyer shall be deemed to have
“actual knowledge” of any fact which has been disclosed in writing by Seller,
its Affiliates or their respective officers, employees, agents or
representatives to any outside attorney or accountant of Buyer.


11.           Certain Defined Terms.  For purposes of this Agreement, the
following terms have the meaning set forth below:

 
22

--------------------------------------------------------------------------------

 
 
“Affiliate” means, as to any Person, any other Person which directly or
indirectly controls, or is under common control with, or is controlled by, such
Person.  As used in this definition, “control” (including, with its correlative
meanings, “controlled by” and “under common control with”) shall mean
possession, directly or indirectly, of the power to direct or cause the
direction of management or policies (whether through ownership of securities or
partnership or other ownership interests by contract or otherwise) of such
Person; provided, however, in no event shall either of Michael Forman or
Christopher Forman be deemed an Affiliate of Buyer.


“Business Day” means Monday through Friday, excluding any day of the year on
which banks are required or authorized to close in California.


“Code” means the Internal Revenue Code of 1986, as amended, and any successor
law.


“Environmental Laws” means all applicable laws, regulations and other
requirements of any Governmental Authority relating to pollution, health or
safety or to the protection of human health, safety or the environment.


“GAAP” means United States generally accepted accounting principles, as in
effect from time to time.


“Governmental Authority” means any U.S., federal, state or local government,
governmental authority, regulatory or administrative agency or commission or any
court, tribunal, or judicial or arbitral body (or any political subdivision
thereof).


“Hazardous Materials” means any hazardous substance, hazardous waste,
contaminant, pollutant or toxic substance (as such terms are defined in any
applicable Environmental Law); provided that “Hazardous Materials” shall not
include customary products used and/or stored by Seller in the ordinary course
of its business.


“Lien” means any mortgage, pledge, security interest, encumbrance, lien
(statutory or other) or charge of any kind, including, without limitation, any
conditional sale or other title retention agreement, any lease in the nature of
a conditional sale or title retention agreement, and including any lien or
charge outstanding by statute or other laws which secures the payment of a debt
(including, without limitation, any Tax) or the performance of an obligation.


“Material Adverse Effect” means a material adverse effect on the value of the
Property, taken as a whole, provided, however that any such material adverse
effect arising out of or resulting from an event or series of events or
circumstances affecting (a) the motion picture industry generally or (b) any one
or more markets in which any of the theaters operated at the Property are
located, shall not constitute a Material Adverse Effect, including, without
limitation, the opening for business of any theater competitive to any such
theater.

 
23

--------------------------------------------------------------------------------

 
 
“Permitted Liens” means the following Liens: (a) Liens for Taxes, assessments or
other governmental charges or levies not yet due and payable; and (b) statutory
Liens of landlords and Liens of carriers, warehousemen, mechanics, materialmen
and other Liens imposed by Law and on a basis consistent with past practice for
amounts not yet due.
 
“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, trust, any other unincorporated
organization or Governmental Authority.


“Tax” or “Taxes” means all federal, state, local or foreign taxes, including,
but not limited to, income, gross income, gross receipts, capital, production,
excise, employment, sales, use, transfer, transfer gain, ad valorem, premium,
profits, license, capital stock, franchise, severance, stamp, withholding,
Social Security, employment, unemployment, disability, worker’s compensation,
payroll, utility, windfall profits, customs duties, personal property, real
property, environmental, registration, alternative or add-on minimum, estimated
and other taxes, governmental fees or like charges of any kind whatsoever,
including any interest, penalties or additions thereto whether disputed or not.


 “Theater Level Cash Flow” means, with respect to any movie theater for any
period,  (i) the gross revenues from the operation of such theater for such
period, less (ii) the film costs and cost of concessions for such theater for
such period, less (iii) the operating expenses (including, without limitation,
payroll, payroll benefits, repairs and maintenance, supplies, utilities,
advertising, insurance, security services, taxes and licenses) of such theater
for such period, and less (iv) the occupancy expenses (including, without
limitation, the base or minimum rent, percentage rent, additional rent and real
estate taxes) of such theater for such period, in each case calculated in
accordance with GAAP, applied on a consistent basis (with the exception that
rents will not be calculated on a straight line basis as would otherwise be
required under FASB 13).  For the avoidance of doubt, “operating expenses” shall
exclude any general or administrative expenses not incurred at the theater
level, and any depreciation, amortization, interest or income tax costs.


“Transaction Documents” means this Agreement and all documents, agreements and
instruments contemplated by and being delivered pursuant to or in connection
with this Agreement.


12.           Notices.  In the event either party desires or is required to give
notice to the other party in connection with this Agreement, the same shall be
in writing and shall be delivered in person or by recognized overnight air
courier service, or deposited with the United States Postal Service, postage
prepaid, or certified mail, return receipt requested, addressed to Buyer or
Seller at the appropriate address as set forth below:


                 If to Seller:                            Kenmore Rohnert, LLC
120 N. Robertson Boulevard
Los Angeles, California 90048

 
24

--------------------------------------------------------------------------------

 
 
Attention: Ira S. Levin, Esq.
 
With a copy to:                    Weissmann Wolff Bergman Coleman
Grodin & Evall, LLP
9665 Wilshire Boulevard, Ninth Floor
Beverly Hills, California 90212
Attention:  Mitchell Evall & Andrew Schmerzler


If to Buyer:                            Consolidated Amusement Theatres, Inc.
c/o Reading International, Inc.
500 Citadel Drive, Suite 300
Commerce, California 90040
Attention: Chief Operating Officer


With a copy to:                     Troy & Gould Professional Corporation
1801 Century Park East, Suite 1600
Los Angeles, California 90067
Attention:  Dale E. Short, Esq.


Any such notice shall be deemed to have been given on the date so delivered, if
delivered personally or by overnight air courier service, or, if mailed, on the
date shown on the return receipt as the date of delivery or the date on which
the Post Office certified that it was unable to deliver, whichever is
applicable. Any party may, by written notice to the other party, specify a
different address to which notices shall be given, by sending notice thereof in
the manner set forth above.  No copies of notices given to any party after the
date which is one (1) year after the Closing Date also need be given to outside
counsel for such party.


13.           Miscellaneous.


13.1           Entire Agreement; Amendment.  This Agreement (including all
Exhibits and Schedules hereto), the other Transaction Documents and the
Confidentiality Agreement contain all of the terms and conditions agreed upon by
the parties hereto with reference to the subject hereof.  No other prior or
concurrent agreements not specifically referred to herein, oral or otherwise,
shall be deemed to exist or to bind any of the parties hereto. No officer or
employee of any party shall have authority to make any representation or promise
not contained in this Agreement and each of the parties hereto agrees that it is
not executing this Agreement in reliance upon any such representation or
promise. This Agreement may not be modified or changed except by written
instruments signed by all of the parties hereto. Subject to the restrictions on
assignment set forth herein this Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective successors and assigns.


13.2           Assignment.  Except as permitted by Section 1.3, Buyer may not
assign or otherwise transfer all or any of its rights, obligations or interests
under this Agreement without the prior written consent of Seller.  Except as
permitted by Section
 
 
25

--------------------------------------------------------------------------------

 


1.4, Seller may not assign or otherwise transfer all or any of its rights,
obligations or interests under this Agreement without the prior written consent
of Buyer.  No assignment of this Agreement by any party shall be effective until
an executed written assumption by such assignee of the assigning party’s
obligations under this Agreement is delivered to the other party and no such
assignment shall relieve any party of its obligations under this Agreement.


13.3           Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of California, regardless
of the laws that might otherwise govern under applicable principles of conflicts
of law of such state.


13.4           Drafting.  This Agreement has been jointly negotiated and
drafted, and shall be construed as a whole according to its fair meaning and not
strictly for or against any party.


13.5           Further Assurances.  Each of the parties hereto agrees that it
will, forthwith upon any request by the other party, cooperate fully in the
preparation, execution, acknowledgment, delivery and recording of any
agreements, instruments, memoranda or documents reflecting or in furtherance of
any of the transactions contemplated by this Agreement.


13.6           Intentionally omitted.


13.7           Confidentiality; Press Releases.  Except and to the extent
required by applicable law (including, without limitation, Buyer’s obligation to
file a report on Form 8-K with the Securities and Exchange Commission and issue
a press release in connection with the execution and delivery of this Agreement)
and the rules and regulations of the American Stock Exchange, and except as may
be necessary to consummate the transactions contemplated hereby, until the
Closing no party hereto shall disclose the existence of this Agreement, or any
of the terms or provisions hereof, or make any press release or similar
disclosure, without the prior written consent of the other party.  To the extent
reasonably feasible, the initial press release or other announcement or notice
regarding the transactions contemplated by this Agreement shall be made jointly
by the parties; provided, however, that nothing in this Agreement shall prohibit
any party from making press release required by applicable law. Upon the
Closing, the confidentiality and non-disclosure obligations of the parties
hereunder and under the Confidentiality Agreement shall terminate, except to the
extent that such obligations relate to documentation or information relating to
any properties of Seller other than the Property and the businesses conducted
thereon, which obligations shall survive until the expiration of the
Confidentiality Agreement in accordance with its terms.  Notwithstanding the
foregoing, following the Closing, without the prior written consent of Buyer,
neither Seller nor any of its Affiliates shall, directly or indirectly, disclose
to any Person any non-public information regarding the Property, except that
Seller and its Affiliates may disclose such information (a) in connection with
matters related to the sale of the Property or the other transactions
contemplated by the
 
 
26

--------------------------------------------------------------------------------

 


Transaction Documents; (b) in connection with the preparation of reports and
documents to be filed by Seller or any of its Affiliates with any Governmental
Authority; (c) to Seller’s officers, directors, members, managers, employees,
agents, representatives, attorneys and accountants provided that Seller shall be
responsible for any non-permitted disclosure of such information by any such
Persons; (d) if required to do so by a Governmental Authority of competent
jurisdiction, and (e) if such information is in the public domain or is
previously published or disseminated by a third party other than pursuant to the
provisions of a confidentiality agreement entered with Buyer.


13.8           Waiver.  No action taken pursuant to this Agreement shall be
deemed to constitute a waiver by the party taking such action of compliance with
any representations, warranties, covenants or agreements contained in this
Agreement. The waiver by any party of a breach of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent
breach.


13.9           Third Parties.  Except as otherwise expressly provided for or
contemplated by this Agreement, nothing in this Agreement, express or implied,
shall or is intended to confer upon any Person other than the parties hereto, or
their respective successors or assigns, any rights or remedies of any nature or
kind whatsoever under or by reason of this Agreement.


13.10                      Section Headings.  Section headings are provided
herein for convenience only and shall not serve as a basis for interpretation or
construction of this Agreement, nor as evidence of the intention of the parties
hereto.


13.11                      Severability.  If any provision of this Agreement as
applied to either party or to any circumstance shall be adjudged by a court to
be void or unenforceable, the same shall in no way affect any other provision of
this Agreement, the application of any such provision in any other circumstances
or the validity or enforceability of this Agreement as a whole.


13.12                      Counterparts. This Agreement may be executed in one
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute but one and the same instrument.


13.13                      Reference.  Except as otherwise expressly provided in
this Agreement, any dispute of any nature or character whatsoever between the
parties and arising under or with respect to this Agreement or any of the other
Transaction Documents, or the subject matter hereof or thereof, shall be
resolved by a proceeding in accordance with the provisions of California Code of
Civil Procedure Section 638 et seq., for a determination to be made which shall
be binding upon the parties as if tried before a court or jury.  The parties
agree specifically as to the following:


13.13.1                      Within five (5) Business Days after service of a
demand by a party hereto, the parties shall agree upon a single referee who
shall then try all issues, whether of fact or law, and then report a finding or
judgment thereon.  If the parties are unable to agree upon a referee either
party may seek to have one appointed,
 
 
27

--------------------------------------------------------------------------------

 
 
pursuant to California Code of Civil Procedure Section 640, by the presiding
judge of the Los Angeles County Superior Court;

13.13.2                      The compensation of the referee shall be such
charge as is customarily charged by the referee for like services.  The cost of
such proceedings shall initially be borne equally by the parties.  However, the
prevailing party in such proceedings shall be entitled, in addition to all other
costs, to recover its contribution for the cost of the reference as an item of
damages and/or recoverable costs;


13.13.3                      If a reporter is requested by either party, then a
reporter shall be present at all proceedings, and the fees of such reporter
shall be borne by the party requesting such reporter.  Such fees shall be an
item of recoverable costs.  Only a party shall be authorized to request a
reporter;


13.13.4                      The referee shall apply all California Rules of
Procedure and Evidence and shall apply the substantive law of California in
deciding the issues to be heard.  Notice of any motions before the referee shall
be given, and all matters shall be set at the convenience of the referee;


13.13.5                      The referee’s decision under California Code of
Civil Procedure Section 644, shall stand as the judgment of the court, subject
to appellate review as provided by the laws of the State of California; and


13.13.6                      The parties agree that they shall in good faith
endeavor to cause any such dispute to be decided within four (4) months.  The
date of hearing for any proceeding shall be determined by agreement of the
parties and the referee, or if the parties cannot agree, then by the referee.
The referee shall have the power to award damages and all other relief.
 
13.14                      Interpretative Matters
.  Unless the context otherwise requires, (a) all references to Articles,
Sections or Schedules are to Articles, Sections or Schedules in this Agreement,
(b) each accounting term not otherwise defined in this Agreement has the meaning
assigned to it in accordance with GAAP, (c) words in the singular or plural
include the singular and plural, and pronouns stated in either the masculine,
the feminine or neuter gender shall include the masculine, feminine and neuter
and (d) whenever the words “include,” “includes” or “including” are used in this
Agreement they shall be deemed to be followed by the words “without limitation.”


13.15                      No Personal Liability.  Under no circumstances shall
any personal liability or obligation under this Agreement or under any of the
other Transaction Documents be imposed or assessed against any shareholder,
member, manager, officer, director, employee or agent of any party to this
Agreement or of any of such party’s Affiliates, and no party (nor any party
claiming through such party) shall commence any proceedings or otherwise seek to
impose any liability whatsoever against any such shareholders, member, manager,
officer, director, employee or agents.
 
 
28

--------------------------------------------------------------------------------

 
 
13.16                      Guaranty.  Concurrently herewith, RDI has executed
and delivered to Seller a Guaranty in substantially the form of Exhibit D
attached hereto.




[Signatures contained on next page]
 
 
29

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.


KENMORE ROHNERT, LLC,
a Delaware limited liability company


By:            Kenmore Properties, Inc.,
                                                                                                 
a Washington corporation,
                                                                                                
as its sole member
 
                                                                               
By:    /s/ James D. Vandever
                                                                                Its:    Vice
President




             CONSOLIDATED AMUSEMENT THEATRES, INC.,
                                             a Nevada corporation
 
                                             By:    /s/ John Hunter
                                             Its:    Chief Operating Officer
 
 
30

--------------------------------------------------------------------------------

 


LIST OF EXHIBITS


Exhibit A                      The Lease
Exhibit B                      The Sublease
Exhibit C                      Assignment and Assumption of Lease and Sublease
Exhibit D                      RDI Guaranty


LIST OF SCHEDULES


Schedule 3.1.3             Required Consents
Schedule 4.1.4             Manville Lease Summary and Manville P&Ls
 
 
31

--------------------------------------------------------------------------------

 